Citation Nr: 0328249	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  00-08 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel







REMAND

On [insert date of development memo], the Board of Veterans' 
Appeals (BVA or Board) ordered further development in your 
case.  Thereafter, your case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  After securing any necessary authorization 
from the veteran, obtain and associate with the 
claims file records pertaining to treatment of 
the veteran's PTSD, for the period from June 
2001 to the present, from the Logan Vet Center 
in Henlawson, West Virginia.  Allow an 
appropriate time period for response.  

If any of the requested medical records cannot 
be obtained, inform the veteran of the records 
that we were unable to obtain, including what 
efforts were made to obtain them.  Also, inform 
the veteran that we will proceed to decide his 
appeal without these records unless he is able 
to submit them.  Allow an appropriate time for 
response.  

2.  Once all available medical records received 
have been associated with the claims file, 
arrange for the veteran to under psychiatric 
examination at an appropriate VA medical 
facility.  When providing to the veteran notice 
to the veteran that an examination is being 
scheduled, furnish him with a copy of 38 C.F.R. 
§ 3.655, and advise him of the consequences of 
failing to report to an examination.  

The veteran's entire claims file, to include a 
copy of this memorandum, must be furnished to, 
and reviewed by, the physician designated to 
examine the veteran, and the examination report 
should reflect consideration of the veteran's 
documented history and assertions.  All tests 
and studies deemed necessary by the examiner, 
to include psychological testing, should be 
accomplished, and all clinical findings should 
be reported in detail. 

The examiner should render specific findings as 
to the existence and extent (or frequency, as 
appropriate) of:  memory loss; depressed mood; 
anxiety; panic attacks; sleep impairment; 
impaired judgment, speech, impulse control 
and/or thought processes; neglect of personal 
hygiene and appearance; suicidal ideation; and 
delusions or hallucinations.  The examiner also 
should render a multi-axial diagnosis, 
including assignment of a Global Assessment of 
Functioning (GAF) Scale score, and the 
explanation of what the score means.  If more 
than one psychiatric disorder is diagnosed, the 
examiner should indicate the percentage or 
portion of the score representing impairment 
due to the service-connected PTSD.  If the 
examiner is unable to distinguish the symptoms 
and effects of PTSD from any other diagnosed 
psychiatric disorder, he/she should clearly so 
state.  

All examination findings, along with the complete 
rationale for each opinion expressed and conclusion 
reached, in a printed (typewritten) report.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal remains denied, 
the appellant and representative, if any, 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





